United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
DEPARTMENT OF THE ARMY, SIERRA
ARMY DEPOT, Herlong, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-348
Issued: June 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2011 appellant filed a timely appeal from an October 31, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 23 percent permanent impairment to his
right leg.
FACTUAL HISTORY
On October 24, 2000 appellant, then a 42-year-old mechanic, filed a traumatic injury
claim (Form CA-1) alleging that on October 5, 2000 he sustained a right knee injury when he
tripped over railroad ties. OWCP accepted right knee internal derangement, right torn meniscus,
1

5 U.S.C. § 8101 et seq.

right leg osteoarthritis and right chondromalacia patella.
arthroscopic surgery on May 31, 2001.

Appellant underwent right knee

By decision dated October 29, 2002, OWCP issued a schedule award for a two percent
permanent impairment to the right leg. The period of the award was 5.76 weeks from
August 16, 2002.
On December 7, 2006 appellant again underwent right knee arthroscopic surgery. He
submitted a claim for an additional schedule award. OWCP referred appellant to Dr. Matthew
Mitchell, an orthopedic surgeon, for a second opinion evaluation. In a report dated June 4, 2000,
Dr. Mitchell provided a history and results on examination. By report dated July 13, 2007,
OWCP’s medical adviser noted that Dr. Mitchell found weakness in the quadriceps and
hamstring muscles. The medical adviser opined that under the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A. Guides)
appellant had a 23 percent right leg permanent impairment based on the muscle weakness.
According to the medical adviser, an alternate method using a diagnosis-based estimate would
result in a lesser impairment of 15 percent.
By decision dated July 25, 2007, OWCP issued a schedule award for an additional 21
percent permanent impairment to the right leg. The period of the award was 60.48 weeks from
May 4, 2007.
In a report dated May 12, 2010, Dr. George Barakat, an orthopedic surgeon, advised that
appellant underwent additional right knee arthroscopic surgery on that date. Appellant again
sought an additional schedule award on July 8, 2010. OWCP requested that Dr. Barakat provide
an opinion as to permanent impairment under the sixth edition of the A.M.A. Guides, but he
noted in a report received on November 8, 2010 that he did not perform impairment ratings.
OWCP referred appellant to Dr. Aubrey Swartz, a Board-certified orthopedic surgeon, for
a second opinion examination. In a report dated May 27, 2011, Dr. Swartz provided a history
and results on examination. He opined that, under Table 16-3 of the A.M.A. Guides, appellant
had a seven percent right leg impairment based on knee joint arthritis. Dr. Swartz noted that
grade modifiers for Clinical Studies (GMCS) showed a residual joint space measurement of three
millimeters in the right knee. He found no adjustment from the default value based on grade
modifiers for Functional History (GMFH) and grade modifiers for Physical Examination
(GMPE).
In a report dated September 5, 2011, OWCP’s medical adviser indicated that there would
be a seven percent impairment for knee joint arthritis. The medical adviser also indicated that
appellant would have a 3 percent impairment for patellofemoral arthritis or a 10 percent right leg
impairment.
By decision dated October 31, 2011, OWCP found appellant was not entitled to an
additional schedule award. It found that the medical evidence did not establish more than the 23
percent right leg permanent impairment previously awarded.

2

LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 OWCP procedures provide that, effective
May 1, 2009, all schedule awards are to be calculated under the sixth edition of the A.M.A.,
Guides.6 A claimant who has received a schedule award calculated under a previous edition and
who claims an increased award, will receive a calculation according to the sixth edition for any
decision issued on or after May 1, 2009.7
With respect to a knee impairment, the A.M.A., Guides provides a regional grid at Table
16-3 for diagnosis-based knee impairments.8 The class of impairment diagnosed condition
(CDX) is determined based on specific diagnosis, and then the default value for the identified
CDX is determined. The default value (grade C) may be adjusted by using grade modifiers for
GMFH, Table 16-6, GMPE, Table 16-7 and GMCS, Table 16-8. The adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
ANALYSIS
OWCP accepted that appellant sustained right knee internal derangement, right torn
meniscus, right leg osteoarthritis and right chondromalacia patella as a result of the October 5,
2000 employment incident. Appellant underwent three right knee surgeries on May 31, 2001,
December 7, 2006 and May 12, 2010. OWCP has issued two schedule awards for a combined 23
percent permanent impairment to the right leg for the October 5, 2000 employment injuries.
Appellant seeks an increased schedule award beyond the 23 percent previously awarded.

2

Id. at § 8107.

3

20 C.F.R. § 10.404 (1999).

4

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

5

Supra note 3.

6

FECA Bulletin No. 09-03 (March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700 (January 2010).
7

Id.

8

A.M.A., Guides 509, Table 16-3. The A.M.A., Guides note that a diagnosis-based impairment is the primary
method of evaluation for the lower extremities. Id. at 497.
9

The net adjustment is up to +2 (grade E) or -2 (grade A).

3

The medical evidence of record does not establish permanent impairment greater than the
23 percent previously awarded. Dr. Barakat, the attending physician, did not provide an opinion
on the issue. OWCP referred appellant to Dr. Swartz, who found that appellant had a seven
percent right leg impairment under Table 16-3. As noted, this is the appropriate table for a
diagnosis-based impairment for the leg. Under this table, the default (grade C) impairment for
primary knee joint arthritis at class 1 (three mm cartilage interval, full-thickness articular
cartilage defect or ununited osteochondral fracture) is seven percent. Dr. Swartz applied grade
modifiers of one for GMFH and GMPE, noting that GMCS would not be applicable.10 Applying
the formula noted above, there is no adjustment from the grade C value of seven percent.
OWCP’s medical adviser concurred with respect to the diagnosis of knee joint arthritis
resulting in a seven percent leg impairment. In addition, the medical adviser used the diagnosis
of patellofemoral arthritis, with a grade C impairment for class 1 of three percent. There was no
adjustment based on the net adjustment formula. The Board notes that the A.M.A., Guides state
that in most cases only one diagnosis will be appropriate.11 While the medical adviser did not
discuss the issue, both of the diagnoses used are under the general diagnosis of arthritis under
Table 16-3. Combining the 7 percent for primary knee joint arthritis and 3 percent for
patellofemoral arthritis results in a 10 percent impairment.
Therefore the maximum impairment to the right leg under the sixth edition of the
A.M.A., Guides, based on the probative evidence of record, is 10 percent. Since appellant
already received schedule awards for a 23 percent right leg impairment from the accepted
October 5, 2000 employment injuries, there is no evidence of a greater impairment. He may at
anytime seek an increased impairment based on the submission of new evidence showing a
progression of an employment-related permanent impairment.
CONCLUSION
The Board finds appellant has not established more than a 23 percent employment-related
permanent impairment to his right leg.

10

If a grade modifier was used for the primary placement in the regional grid, it is not used again in the
impairment calculation. A.M.A., Guides 515-16.
11

A.M.A., Guides 497.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 31, 2011 is affirmed.
Issued: June 5, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

